*423OPINION.
Smith:
The issue before us is whether the amount of $37,557.99 constituted income to the petitioner for the year 1922.
From the record in this proceeding we are convinced that when the partnership decided to discontinue business in 1919 and to distribute its assets, it thought best to make some provision to take care of unknown or prospective liabilities. Consequently, the partnership assets were distributed to its members with the understanding that the income derived by them from such assets should be deposited with the. partnership to take care of any such liabilities. This view of the matter, in our opinion, characterizes the amounts deposited in the bank to the credit of the petitioner not as income •of the petitioner, but as property of the depositors, liable to be used by the petitioner only in the event that it should be needed to meet liabilities. The petitioner had no taxable income in 1922.

Judgment will be entered for the petitioner.